Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments received on 4/05/2022, with respect to the rejections of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manvar (20190108266).
Double Patenting
Claims 1-4, 8-11, and 15-17 of this application is patentably indistinct from claims 1-4, 8-11, and 15-17 of Application No. 16/824,979. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5-7, 12-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 12-14, and 18-20 of U.S. Patent No. 16/824,979 in view of Manvar (20190108266).
With regard to Claim 5, the following limitations are patently indistinct from Application No. 16/824,979:
and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application
and is also for another resource of the other application
The following limitations are patently distinct from Application No. 16/824,979:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application
However, Manvar teaches:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 6, the following limitations are patently distinct from Application No. 16/824,979:
wherein the plurality of instructions further causes the processor to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application 
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application
However, Manvar teaches:
wherein the plurality of instructions further causes the processor to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and then output the vendor-neutral operation to the host, and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications, by sending the vendor-neutral operation to the host for future use, and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 7, the following limitations are patently indistinct from Application No. 16/824,979:
wherein the other one of the data protection operations is also for another resource of another application on the host
the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by another vendor of another application
The following limitations are patently distinct from Application No. 16/824,979:
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application
However, Manvar teaches:
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 12, the following limitations are patently indistinct from Application No. 16/824,979:
and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application
and is also for another resource of the other application
The following limitations are patently distinct from Application No. 16/824,979:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host
And inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application
However, Manvar teaches:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 13, the following limitations are patently distinct from Application No. 16/824,979:
wherein the computer-implemented method further comprises: creating, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application 
outputting, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application
However, Manvar teaches:
wherein the computer-implemented method further comprises: creating, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
outputting, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and then output the vendor-neutral operation to the host, and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications, by sending the vendor-neutral operation to the host for future use, and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 14, the following limitations are patently indistinct from Application No. 16/824,979:
wherein the other one of the data protection operations is also for another resource of another application on the host
and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by another vendor of another application
The following limitations are patently distinct from Application No. 16/824,979:
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application
However, Manvar teaches:
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by sending the results of created vendor-neutral operations to the system for further use by the system.
 With regard to Claim 18, the following limitations are patently indistinct from Application No. 16/824,979:
and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application
and is also for another resource of the other application
The following limitations are patently distinct from Application No. 16/824,979:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application
However, Manvar teaches:
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 19, the following limitations are patently distinct from Application No. 16/824,979:
wherein the program code includes further instructions to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application 
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application
However, Manvar teaches:
wherein the program code includes further instructions to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to incorporate additional vendors and applications into the vendor-neutral operation and then output the vendor-neutral operation to the host, and allow the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by allowing the vendor-neutral operation to work with additional vendors and applications, by sending the vendor-neutral operation to the host for future use, and by sending the results of created vendor-neutral operations to the system for further use by the system.
With regard to Claim 20, the following limitations are patently indistinct from Application No. 16/824,979:
wherein the other one of the data protection operations is also for another resource of another application on the host
and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by another vendor of another application
The following limitations are patently distinct from Application No. 16/824,979:
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application
However, Manvar teaches:
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of 16/824,979 by allowing the system to input a result of these operations and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, enhance the usability of the system by sending the results of created vendor-neutral operations to the system for further use by the system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)[1] as being anticipated by Manvar (20190108266).
With regard to Claim 1, Manvar teaches:
one or more processors (Manvar discloses the system containing processors in Paragraph 70)
and a non-transitory computer readable medium storing a plurality of instructions (Manvar discloses the source site system containing storage devices in Paragraph 46)
create, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 2, Manvar teaches:
wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation (Manvar discloses the vendor-neutral operation being restore and discovery operations in Paragraph 44)
With regard to Claim 3, Manvar teaches:
wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system (Manvar discloses the resources in the system containing applications and metadata in Paragraph 31)
With regard to Claim 4, Manvar teaches:
wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host (Manvar discloses vendor-neutral operations being output to the source site in response to the source site receiving a request for a vendor-neutral operation to be sent to the source site in Paragraph 106 and further in view of Paragraph 107 and Paragraph 110)
With regard to Claim 5, Manvar teaches: 
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and is also for another resource of the other application (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
and the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 6:
wherein the plurality of instructions further causes the processor to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 7:
wherein the other one of the data protection operations is also for another resource of another application on the host (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
the plurality of instructions further causes the processor to: input, from the host, capabilities specified for the data protection operations by another vendor of another application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 8, Manvar teaches:
the computer-implemented method comprising: creating, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
outputting, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 9, Manvar teaches:
wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation (Manvar discloses the vendor-neutral operation being restore and discovery operations in Paragraph 44)
With regard to Claim 10, Manvar teaches:
wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system (Manvar discloses the resources in the system containing applications and metadata in Paragraph 31)
With regard to Claim 11, Manvar teaches:
wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host (Manvar discloses vendor-neutral operations being output to the source site in response to the source site receiving a request for a vendor-neutral operation to be sent to the source site in Paragraph 106 and further in view of Paragraph 107 and Paragraph 110)
With regard to Claim 12, Manvar teaches: 
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and is also for another resource of the other application (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by the other vendor of the other application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 13:
wherein the computer-implemented method further comprises: creating, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
outputting, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 14:
wherein the other one of the data protection operations is also for another resource of another application on the host (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by another vendor of another application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 15, Manvar teaches:
comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Manvar discloses the source site system containing storage devices in Paragraph 46)
the program code including instructions to: create, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 16, Manvar teaches:
wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation (Manvar discloses the vendor-neutral operation being restore and discovery operations in Paragraph 44)
and any resource comprises one of an application server, a database, copy metadata, any application, and a file system (Manvar discloses the resources in the system containing applications and metadata in Paragraph 31)
With regard to Claim 17, Manvar teaches:
wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host (Manvar discloses vendor-neutral operations being output to the source site in response to the source site receiving a request for a vendor-neutral operation to be sent to the source site in Paragraph 106 and further in view of Paragraph 107 and Paragraph 110)
With regard to Claim 18, Manvar teaches: 
wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and is also for another resource of the other application (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
And input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 19:
wherein the program code includes further instructions to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application (Manvar discloses the system outputting vendor-neutral Discovered Units created by the Discovery Component to the host site in Paragraph 118)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
With regard to Claim 7:
wherein the other one of the data protection operations is also for another resource of another application on the host (Manvar discloses the vendor-neutral operations being intended for use with multiple resources, applications, and vendors in Paragraph 110)
and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by another vendor of another application (Manvar discloses a vendor-neutral Discovery Component that is based on and able to discover multiple different vendor, resource, and application requirements used in a host’s system in Paragraph 69 and further in view of Paragraph 70)
and input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar discloses the vendor-neutral Discovery Component sending the host site the results of the data discovery operation it performed on the host site in Paragraph 46 and further in view of Paragraph 47)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 7:30 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571)272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H.M./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493